Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on May 27, 2021. Claims 1 and 11 have been amended.
Currently, claims 1-15 are pending. Claim 1 is independent.   

Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
The claim objections to claims 1, 5 and 11-13 as set forth in the previous Office Action are withdrawn in response to Applicant’s amendments.
The 35 U.S.C. § 112(b) rejection to claim 1 as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments, however, claim 10 is maintained.
 Applicant’s amendments to claims 1 and 11 are not sufficient to overcome the 35 U.S.C. § 101 rejection to claims 1-15 as set forth in the previous Office Action, and therefore, the 35 U.S.C. § 101 rejection is maintained.  





Response to Arguments
Applicant’s arguments filed on May 27, 2021 have been fully considered but they are not persuasive.
In the Remarks on page 4, Applicant argues that the person skilled in the art would not combine that single machine of Frehn with the integration features from Rademaker because Frehn refers only to a single machine and therefore there is no requirement for integration.
In response to Application’s argument, the Examiner respectfully disagrees. Frehn clearly discloses a remote server for receiving custom sandwich orders from one or more mobile computer devices, predicting an absolute food preference of the patron from the first food order, predicting a relative taste preference of the patron based on the taste feedback and a recipe of the first food item; and transmitting the custom sandwich orders to a robotic sandwich assembly apparatus; the robotic sandwich assembly apparatus can incorporate various modules, components, sensors, control systems etc. to enable precision fulfillment of custom burger orders (see Abstract; Fig. 4-5; ¶ 12-13, ¶ 27). Thus, Frehn discloses more than one machine for facilitating the custom sandwich order delivering.







Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 10, the term "substantially" renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  



Claim Rejections - 35 USC § 101

The 35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-15 are directed to a system comprising a digital device and a queue management server, which falls which falls within the statutory category of a machine.  
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  
The claims recite limitations of “receiving order data, receiving data corresponding to the order, receiving historical data, and receiving real time data associated with the production of the order, estimates a pickup/delivery time, and an order fulfilment time”. The limitations, as 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claims recite the additional elements of “a digital device”, “a queue management server”, and “a management processor” for receiving data. When given the broadest reasonable interpretation and in light of the Specification, these additional elements are no more than generic computer components. The additional elements are recited at a high level of generality, at best, they may invoked as tools for receiving and transmitting information over a network. However, simply implementing the abstract idea on a generic computer does not integrate the abstract idea into a practical application because none of these elements reflect an improvement to the functioning of a computer itself, or another technology or technical field. See MPEP 2106.05 (a)-(c) and (e)-(h). Accordingly, the claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claim as described in Prong Two above, nothing in the subject matter claimed that transforms the abstract idea into an inventive concept. The same analysis applies here in Step 2B. 
Beyond the abstract idea, the claims recite the additional elements of “a digital device”, “a queue management server”, and “a management processor” for receiving data. When given the broadest reasonable interpretation and in light of the Specification, these additional elements are no more than generic computer components. The additional elements are recited at a high level of generality, at best, they may invoked as tools for generic computer functions including receiving and transmitting information over a network. However, such generic computer functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving (accessing) information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is rejected under 35 U.S.C. 103 as being unpatentable over Frehn et al., (US 2014/0324607, hereinafter: Frehn), and in view of Rademaker, (US 2014/0074743).
Regarding claim 1, Frehn discloses a system of real-time multi factor queue management for managing parameters associated with a product or service order by a user and its subsequent delivery to the user (see Title, Abstract); 
said system communicates with a digital device which receives order data thereby to define an order for transmission to a queue management server (see ¶ 13, ¶ 35, ¶ 40, ¶ 91); 
the product or service provided by operation of local production equipment at a delivery site (see ¶ 20, ¶ 34-35);
the local production equipment comprising a plurality of discrete manually or automatically operated equipment items (see ¶ 21, ¶ 42, ¶ 91);
a location management processor located at the delivery site (see ¶ 14-15, ¶ 52);
the queue management server receiving data corresponding to the order (see ¶ 15-17); 

the queue management server further receiving real time data associated with the production of the order by the local production equipment thereby to define an estimated pickup/delivery time coinciding with the estimated order fulfillment time (see ¶ 11, ¶ 35, ¶ 38, ¶ 40-41 and ¶ 43).
 
Frehn discloses the robotic sandwich assembly apparatus implemented at least in part as a machine configured to receive computer-executable instructions that can be executed by computer components integrated with an application, applet, host, server, network, website, communication service, hardware/software of a mobile device (see ¶ 96).
Frehn does not explicitly disclose the following limitations; however, Rademaker in an analogous art for managing order delivery discloses
each equipment item having a rate of production for at least a portion of the product or service (see ¶ 40, ¶ 46, ¶ 63);
the discrete manually or automatically operated equipment items interacting to deliver the product or service at a site rate of production (see ¶ 16, ¶ 46, ¶ 53);
wherein the plurality of discrete manually or automatically operated equipment items of the local production equipment are integrated with the local management processor (see ¶ 47-48, ¶ 72, ¶ 95); 
by way of the local management processor receiving data from the local production equipment (see ¶ 47-48); and 
which data forms part of said real time data (see ¶ 117).

  
Regarding claim 2, Frehn discloses the system of claim 1 wherein the real time data is data associated with the user (see ¶ 32).
In addition, claim 2 merely describes the real time data is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
  
Regarding claim 3, Frehn discloses the system of claim 1 wherein the real time data relates to the activities and characteristics of the production environment in which the order is fulfilled (see ¶ 29, ¶ 43).
In addition, claim 3 merely describes the real time data is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
  
Regarding claim 4, Frehn discloses the system of claim 1 wherein the real time data relates to the activities and characteristics of the general area in which the production environment is located (see ¶ 11, ¶ 26-27, ¶ 43).
  In addition, claim 4 merely describes the real time data is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 5, Frehn discloses the system of claim 1 wherein the real time data comprises one or more of congestion data, current production time, location data (see ¶ 35, ¶ 52) 
In addition, claim 5 merely describes the real time data is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 6, Frehn discloses the system of claim 1 wherein the historical data relates to activities and characteristics of the user (see ¶ 11, ¶ 19 and ¶ 27). 
In addition, claim 6 merely describes the historical data is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
 
Regarding claim 7, Frehn discloses the system of claim 1 wherein the historical data relates to the activities and characteristics of the production environment in which the order is fulfilled (see ¶ 34, ¶ 25-27).
 In addition, claim 7 merely describes the historical data is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 8, Frehn discloses the system of claim 1 wherein the historical data relates to the activities and characteristics of the general area in which the production environment is located (see ¶ 47, ¶ 49).
In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
  
Regarding claim 9, Frehn discloses the system of claim 1 including the further step of adjusting the production time to better match the estimated pickup time (see ¶ 34-35 and ¶ 43).  
Regarding claim 10, Frehn discloses the system of claim 1 including the further step of continuously recalculating an estimate of production time and reporting it on a substantially real-time basis to the user (see ¶ 27, ¶ 66).  
Regarding claim 11, Frehn discloses the system of claim 1 including the further step of accepting update data from the user as to preferred pickup time by the user and utilizing the update data to adjust the order fulfilment process (see ¶ 32 and ¶ 41).  
Regarding claim 12, Frehn discloses the system of claim 1 wherein real-time data flow between the user and the server is bidirectional (see ¶ 13, ¶ 40)
In addition, claim 12 merely describes the information is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 13, Frehn discloses the system of claim 1 wherein information flow between the user and the server is bidirectional (see ¶ 13, ¶ 40)
In addition, claim 13 merely describes the information is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 14, Frehn discloses the system of claim 1 wherein the data received by the local management processor is processed by an analytic algorithm in order to deduce production information and queue information which is then on-transmitted to a remote server forming part of a queue management system (see ¶ 13, ¶ 40).
 
Regarding claim 15, Frehn discloses the system of claim 1 wherein the digital device is a smartphone (see ¶ 13, ¶ 91).
In addition, claim 15 merely characteristics the type of digital device is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lipinski et al., (US 495200) disclose a method for increasing the efficiency of highwall mining machine by automatically processing the data obtained in measuring of the mined hole to compute the current and cumulative mining rate being achieved by the operation of the mining equipment in accordance with the control parameters.
Grabovski et al., (US 9779375 B2) discloses a method that utilizes predefined workflows including common business processes for order fulfillment management. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624